Citation Nr: 0118285	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-06 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for urethral stricture 
disease.

2.  Entitlement to service connection for organic erectile 
dysfunction.

3.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
October 1961.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from 
an October 1998 rating decision in which, among other things, 
the RO denied service connection for urethral stricture 
disease and organic erectile dysfunction, and denied 
increased ratings for sinusitis and epididymitis.  The 
veteran appealed and was afforded a hearing at the RO in June 
1999.  In a December 1999 decision, the hearing officer 
granted an increased 30 percent rating for sinusitis, 
effective April 22, 1998.  The veteran's appeal on the other 
issues was continued as reflected in the December 1999 
supplemental statement of the case (SSOC).  In March 2001, 
the veteran appeared for a hearing before the undersigned 
member of the Board at the RO.  Transcripts of both hearings 
are of record.


REMAND

The veteran maintains that he should be service-connected for 
urethral stricture disease and organic erectile dysfunction 
as they are related to his period of military 
service.  He also maintains that his service-connected 
sinusitis and epididymitis are more disabling than currently 
evaluated and warrant higher ratings.  Following a 


complete review of the claims folder, the Board finds that 
further development is warranted on each of these issues.


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The claims folder documents a self-reported history by the 
veteran of current urethral stricture disease and organic 
erectile dysfunction.  The veteran's service medical records 
are negative for evidence of treatment or diagnosis of 
urethral 

stricture disease or organic erectile dysfunction.  The 
service medical records only reference treatment for 
epididymitis, a disorder for which service connection has 
already been granted.  There is no physician of record in 
this case who has indicated that the veteran's urethral 
stricture disease and/or organic erectile dysfunction are 
related to his period of military service or any incident 
therein.

The RO has denied the veteran's claims of entitlement to 
service connection for urethral stricture disease and organic 
erectile dysfunction on the basis that the veteran did not 
submit well grounded claims for these disabilities.  Against 
this background, and with consideration of the recently 
enacted Veterans Claims Assistance Act of 2000, the Board 
finds that a remand is warranted to ensure compliance with 
the notice and duty to assist provisions contained in the new 
law and to allow the RO the opportunity to re-adjudicate the 
claims of entitlement to service connection for urethral 
stricture disease and organic erectile dysfunction on the 
merits.


Increased Ratings

The Board notes that the RO granted service connection for 
epididymitis and assigned a noncompensable disability 
evaluation under the analogous Diagnostic Code 7525 
pertaining to epididymo-orchitis.  However, it is the opinion 
of the Board that the current clinical findings are not 
sufficient for evaluation of the disorder under Diagnostic 
Code 7525.  The disorder must be evaluated as a urinary tract 
infection under 38 C.F.R. § 4.115a (2000).

Sinusitis that is detected by x-ray only is rated 
noncompensably disabling.  38 C.F.R. § 4.97, Diagnostic Code 
6512 (2000).  When sinusitis is manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting, a 10 percent rating is assigned.  Id.  
When there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six 

weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 30 
percent rating is assigned.  Id.  Following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, a 50 percent rating is warranted.  Id.

On VA sinus examination in October 1998, the veteran had a 
normal nasal examination with no evidence of active nasal or 
sinus disease.  Sinus x-rays were normal.

The veteran was seen for a VA sinus examination in July 2000.  
The veteran complained of recurrent nasal catarrh and 
postnasal drip.  He related a history of multiple nasal sinus 
surgeries with an active nasal sinus disease.  On 
examination, there was congestion of the nasal mucosa and 
postnasal space.  There was tenderness over the maxillary 
sinuses.  The larynx and the pharynx showed a normal mucosa 
and there were no palpable neck nodes.  The diagnostic 
impression was nasal sinusitis, active nasal disease with no 
active laryngeal or pharyngeal disease.  The current clinical 
findings are not sufficient to evaluate the severity of this 
disorder under the rating criteria.  For this reason, further 
examination is warranted.

Additionally, the Board notes that at the March 2001 Board 
hearing, the veteran testified that he had five surgical 
procedures on his sinuses in 1975, 1980, 1993, 1995 and 2000.  
All surgeries were said to have been performed at the VA 
hospital in East Orange, New Jersey.  As regards erectile 
dysfunction, he stated that he has five children, the last 
one born in 1958 and that he started treatment for erectile 
dysfunction five years ago.

The veteran is hereby notified that a failure to report for 
any scheduled examination(s), without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination(s), 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include all 
service medical records and any medical records from VA 
facilities.  In particular, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim(s) are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his sinusitis since the 
July 2000 VA examination, or for his 
epididymitis, urethral stricture disease 
or organic erectile dysfunction.  Based 
on his response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all pertinent treatment 
records from the identified health care 
provider(s).  All records obtained should 
be associated with the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a VA genitourinary 
examination to ascertain the presence or 
absence of urethral stricture disease and 
organic erectile dysfunction and, if 
present, the etiology thereof, and the 
current severity of the service-connected 
epididymitis.  The examination report 
must indicate that a review of the claims 
folder was accomplished.  All findings 
should be reported in detail.  Following 

examination and review of the claims 
folder, the VA examiner should indicate 
whether the clinical findings support a 
diagnosis of urethral stricture disease 
and/or organic erectile dysfunction.  If 
either disorder is found to be present, 
the VA examiner should express an opinion 
as to whether it is at least as likely as 
not that either urethral stricture 
disease or organic erectile dysfunction 
developed during service, or is otherwise 
related to service.

With respect to the service-connected 
epididymitis, the VA examiner should 
comment on (a) whether the veteran has 
required long-term drug therapy; (b) 
whether the veteran has required 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management due to his epididymitis; (c) 
whether there is evidence of recurrent 
symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times per year), and/or 
requiring intensive management; and 
whether the epididymitis produces renal 
dysfunction, and, if so, the extent of 
such renal dysfunction.

3.  Thereafter, the RO should schedule 
the veteran for a VA sinus examination 
to ascertain the current severity of the 
veteran's service-connected sinusitis 
and to obtain information which will 
provide for its evaluation under the 
current rating criteria.  All clinical 
findings should be reported in detail.  
All indicated tests and studies should 
be performed.  The rating board must 
furnish the examining physician with a 
copy of the rating criteria for 
evaluating sinusitis which became 
effective October 7, 1996.  The 
examining physician must comment as to 
the presence or absence of each symptom 
and clinical finding required under the 
current rating criteria for ratings from 
zero percent to 50 percent, and, where 
present, the frequency and/or severity 
of each symptom and finding.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for urethral 
stricture disease and organic erectile 
dysfunction, and entitlement to increased 
ratings for sinusitis and epididymitis on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

5.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within the applicable time frame 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to comply with precedent 
decisions of the Court and to comply with recently enacted 
legislation.  The veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


